Citation Nr: 0534722	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  01-09 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1. Entitlement to service connection for a chronic back 
disability other than arthritis of the lumbar spine.

2.  Entitlement to service connection for arthritis of the 
lumbar and cervical spine.

3.  Entitlement to service connection for arthritis of the 
shoulders.

4.  Entitlement to service connection for bilateral hearing 
loss disability.

5.  Evaluation of bilateral otitis media, postoperative 
myringotomies, currently rated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to May 
1946, from January 1951 to April 1952, and from January 1956 
to December 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Fort Harrison, Montana.  

In November 2002, the veteran testified at a hearing held at 
the RO before a Decision Review Officer.  In May 2004, the 
veteran presented oral testimony before the undersigned 
Veterans Law Judge at a hearing held at the RO.  Transcripts 
of the hearings have been associated with the record.

When the veteran's claim was before the Board in November 
2004, the Board determined that new and material evidence had 
been submitted to reopen the claims of entitlement to service 
connection for a back disability other than arthritis of the 
lumbar spine and for bilateral hearing loss disability.  
Those issues, along with the issues of entitlement to service 
connection for arthritis of the shoulders and spine and the 
issue of an increased rating for otitis media were remanded 
for additional development.  The veteran's case was returned 
to the Board for appellate consideration in November 2005.


FINDINGS OF FACT

1.  A chronic back disability other than arthritis of the 
lumbar spine is unrelated to the veteran's service.  

2.  Arthritis of the shoulders was not manifest in service or 
within one year thereafter, and is unrelated to the veteran's 
service.

3.  Arthritis of the lumbar and cervical spine was not 
manifest in service or within one year thereafter, and is 
unrelated to the veteran's service.

4.  Bilateral hearing loss was not manifest in service and is 
unrelated to the veteran's service.

5.  The veteran's bilateral otitis media is not productive of 
suppuration; or of aural polyps; or of swelling, dry and 
scaly or serous discharge, and itching, requiring frequent 
and prolonged treatment.


CONCLUSIONS OF LAW

1.  A chronic back disability other than arthritis of the 
lumbar spine was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2005).

2.  Arthritis of the shoulders was not incurred in or 
aggravated by military service and may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

3.  Arthritis of the lumbar and cervical spine was not 
incurred in or aggravated by military service and may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107(a) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

4.  Bilateral hearing loss disability was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 
5107(a) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.385 
(2005).

5.  The criteria for a compensable evaluation for bilateral 
otitis media have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.87, Diagnostic Code 6200 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an initial 
AOJ adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In the present case, the instant claim was received in May 
2000, before the enactment of the VCAA.  

At the outset of the veteran's claim, he was informed of the 
evidence necessary to substantiate it.  A Statement of the 
Case, issued in October 2001, provided notice to the veteran 
of the evidence necessary to support his claims.  
Supplemental statements of the case dated in January 2003, 
April 2004, June 2005, and September 2005also provided notice 
to the veteran of the evidence of record regarding his claims 
and why this evidence was insufficient to award the benefit 
sought.

Moreover, letters dated in July 2000, May 2001, and January 
2004 also instructed veteran regarding the evidence necessary 
to substantiate the claims and requested that he identify 
evidence supportive of the claims.  

The Board's November 2004 remand also provided guidance 
pertaining to the evidence and information necessary to 
substantiate the claims.  

In sum, VA has complied with the notice requirements of the 
VCAA and the implementing regulations.  In addition, 
pertinent private and VA treatment records have been 
obtained, and the veteran has undergone VA examinations.  The 
veteran's Social Security records have also been obtained and 
associated with the record.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Arthritis will be granted service connection if it is 
manifest to a degree of 10 percent or more within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

Chronic Back Disability, Arthritis of the Shoulders, 
Arthritis of the Spine

Upon review of the veteran's service medical records, the 
Board notes that various enlistment and separation physical 
examinations show that the veteran's spine and extremities 
were normal.  A March 1959 treatment note indicates a 
diagnosis of sprain of the left sacral joint, secondary to a 
lifting incident.  The injury was treated with flexion 
exercises and local heat.  Examination revealed muscle spasm 
but no limitation of motion and no neurological deficit.  Bed 
rest was prescribed, and the pain and muscle spasm subsided.  
The service medical records are otherwise negative for any 
diagnosis, complaint, or abnormal finding pertaining to the 
veteran's spine or shoulders.

A June 1979 VA orthopedic consultation report reflects the 
veteran's report of an injury during the Korean War.  He 
indicated that he had not worked for three years due to a 
knee injury.  The impression was minimal degenerative change 
of the cervical spine.  X-rays in June 1979 revealed 
degenerative changes of the lumbar and cervical spine.  The 
veteran was instructed on back exercises in August 1979.

On VA examination in November 1983, the veteran complained of 
a stiff neck, as well as pain in his shoulders, arms, and low 
back.  Shoulder elevation was within normal limits, but 
appeared to be limited due to obesity.  Examination of the 
low back revealed no tenderness or spasm.  Straight leg 
raising was negative.  The diagnosis was degenerative 
arthritis of multiple joints.

An October 1984 Social Security Disability Determination 
indicates that that agency's finding that the veteran had 
been disabled by degenerative arthritis of the left knee 
since October 1976.

An April 1985 VA treatment note indicates the veteran's 
report of arthritis of the cervical spine.  A May 1985 X-ray 
report shows slightly more degenerative change as compared to 
a study in October 1983.

An August 1987 consultation report indicates the veteran's 
complaints of low back and neck pain.  The impression was 
minimal degenerative change of the cervical spine.  
Degenerative joint disease of the neck is noted in September 
1997.  Degenerative joint disease of the neck and shoulders 
is noted in an April 1998 treatment note.

Left shoulder rotator cuff tear and impingement syndrome was 
diagnosed in July 1998, and the veteran subsequently 
underwent surgery on that joint.

A VA treatment record dated in May 2000 shows assessments of 
pain in the low back and hip, and the provider indicated that 
it was probably degenerative in nature.  The provider also 
assessed gout, which was noted to be medicated.  

In August 2000, the veteran complained of persistent back 
pain.  The provider noted that the veteran was known to have 
significant degenerative disease of the lumbosacral spine.  

A VA orthopedic examination was carried out in December 2000.  
The veteran reported that he had been treated in service for 
scarlet fever, and that he had developed neck and shoulder 
pain at that time.  The examiner acknowledged that the 
veteran had been diagnosed with scarlet fever in 1944, but 
indicated that review of the record failed to reveal any 
significant joint problems or pain.  The veteran complained 
of problems with his neck, arms, and shoulders.  The examiner 
noted that the veteran was diagnosed with lumbar sprain in 
1959.  The veteran claimed that he had suffered from a 
slipped disc at that time.  He complained of ongoing problems 
with low back pain.  The examiner concluded that there were 
no lasting arthritic complaints associated with the veteran's 
scarlet fever.  He opined that the veteran's current 
arthritic complaints were not related to his scarlet fever.  
He diagnosed degenerative arthritis of the neck and 
shoulders, and concluded that it was probably related to the 
veteran's years of construction work.  He also concluded that 
the veteran's lumbar strain in service seemed to be a self 
limited problem, and opined that the veteran's severe 
degenerative arthritis of the lumbar spine was not related to 
his military problems.  Rather, he stated that such was a 
cumulative problem from post-traumatic arthritis over the 
years, predominantly related to the veteran's work in the 
construction business.

An April 2004 VA treatment record indicates lumbosacral and 
cervical spondylosis, and gouty arthropathy.  

At his hearing before the undersigned in May 2004, the 
veteran testified that he had been treated for a back injury 
in service, and that he had reported it at discharge, but 
that it was not bothering him at that time.  He indicated 
that he had been treated by a chiropractor after his 
discharge from service in 1959, but that he had passed away.  
He stated that another chiropractor he had seen had also 
passed away.  He indicated that he sought treatment from VA  
in 1979, when he was diagnosed with arthritis.

The veteran complained of generalized musculoskeletal aches 
and pains in June 2004.

A VA orthopedic examination was conducted in May 2005.  The 
veteran reported a twisting injury in service.  He indicated 
that following his discharge from service, he worked 
construction intermittently from 1950 to 1967, but did not 
indicate the reason despite being asked by the examiner.  On 
physical examination the examiner noted that the veteran's 
posture had a slight lean, which he opined was in part due to 
his large protuberant abdomen.  The examiner noted that the 
veteran's service medical records revealed only one entry 
diagnosing sprain to the lumbosacral joint.  She stated that 
a sprain is a soft tissue injury and that soft tissue 
injuries healed in six to eight weeks.  She noted that the 
sprain was apparently acute in 1959, and that the next entry 
for complaints of low back pain was in 1979, some 20 years 
later.  She pointed out that at the time of the 1959 injury, 
the neurological examination was negative and straight leg 
raising was also negative.  She concluded that based on the 
medical record review, lack of intercurrent complaints of low 
back pain for 20 years post service, and construction work 
history, it was not likely that the veteran's low back 
condition was due to or aggravated by active military duty.

	Chronic Back Disability

Having reviewed the evidence of record pertaining to this 
claim, the Board has determined that service connection is 
not warranted for a chronic back disability.  In this regard, 
the Board acknowledges that the veteran did suffer an injury 
to his low back in 1959.  However, that injury was 
characterized as a sprain, which was determined by the May 
2005 VA examiner to be an acute injury, and one that 
generally resolves within weeks.  Moreover, there is no 
evidence of any post service complaint relating to the 
veteran's back until 1979, some 20 years after the veteran's 
final discharge from service.  Finally, the Board observes 
that none of the medical evidence of record relates the 
veteran's post-service low back complaints to his periods of 
military service.

The evidence of a nexus between the veteran's claimed back 
disability and his military service is limited to the 
veteran's own statements.  While the veteran is competent to 
attest to matters susceptible to lay observation, he is not 
competent to provide an opinion concerning matters requiring 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Whether this current disability is related 
to his service is a medical question.  Therefore, the 
veteran's lay opinion concerning the etiology of his low back 
disorder is of no evidentiary value.  

The preponderance of evidence is against the veteran's claim 
of entitlement to service connection for a chronic low back 
disability other than arthritis.  Accordingly, the claim must 
be denied.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

	Arthritis of the Spine and Shoulders

With respect to the veteran's claim of entitlement to service 
connection for arthritis of the shoulders and lumbar and 
cervical spine, the Board notes that there is no evidence of 
such disease in service.  There is likewise no evidence of 
such disease within one year after the veteran's discharge 
from service.  The first diagnosis of arthritis of the lumbar 
and cervical spine dates to June 1979 and the first evidence 
of treatment for any shoulder problem dates to July 1998, 
when rotator cuff problems were assessed.  

With respect to the veteran's arthritis of the spine, the 
Board observes that the December 2000 VA examiner concluded 
that there were no lasting arthritis complaints associated 
with the veteran's scarlet fever.  He also opined that the 
veteran's degenerative arthritis of the lumbar spine was not 
related to his injury in service.  Rather, he stated that 
such was a cumulative problem from post-traumatic arthritis 
over the years, predominantly related to the veteran's work 
in the construction field.

The December 2000 VA examiner also addressed the veteran's 
arthritis of the shoulders, and concluded that it was 
probably related to the veteran's years of construction work.  
As noted above, he determined that it was not related to the 
veteran's scarlet fever.  The Board also notes that a VA 
examiner in November 1983 indicated that elevation of the 
veteran's shoulders seemed to be limited due to his obesity.

None of the competent evidence of record provides a link 
between the veteran's arthritis and his military service.  
The evidence of a nexus between the veteran's arthritis of 
the spine  and shoulders and his military service is limited 
to the veteran's own statements.  As discussed above,  the 
veteran is not competent to provide an opinion concerning 
matters requiring medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Whether this current 
disability is related to his service is a medical question.  
Therefore, the veteran's lay opinion concerning the etiology 
of his arthritis of the spine and shoulders is of no 
evidentiary value.  

The preponderance of evidence is against the veteran's claim 
of entitlement to service connection for arthritis of the 
spine and shoulders.  Accordingly, the claim must be denied.  
38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

	Bilateral Hearing Loss

On initial enlistment examination in July 1944, the veteran's 
hearing acuity was found to be normal.  Scarlet fever was 
diagnosed in September 1944.  The veteran complained of pain 
in his left ear, and myringotomy was performed.  Subsequent 
service medical records indicate scarring of the left ear 
drum.  On May 3, 1946, the veteran was examined and found 
physically qualified for transfer; no defects were noted.  On 
the December 1950 entrance examination, whispered and spoken 
voice tests at 15 feet were 15/15 and 15/15, respectively, 
bilaterally.  The results of those tests were the same on an 
April 1952 separation examination and a January 1956 entrance 
examination.  On a December 1959 separation examination, the 
spoken voice testing was 15/15 bilaterally.

Audiometric testing conducted at the University of Montana in 
March 1980 revealed the following puretone thresholds:




HERTZ




500
1000
2000
3000
4000

RIGHT
20
20
15
not 
tested
60

LEFT
15
15
25
not 
tested
55

 
The examiner noted that the veteran reported difficulty 
understanding people and dated the onset of his problem to 
noise exposure in World War II.  He reported that the problem 
had worsened in the previous two years.  The examiner 
concluded that the veteran's hearing was within normal limits 
except for a moderate loss in the higher frequencies, 
bilaterally.  Speech reception and discrimination scores were 
consistent and within normal limits and tympanograms revealed 
normal middle ear function.  

Additional audiological testing was carried out at the 
University of Montana in August 1981.  Puretone thresholds 
were as follows:




HERTZ




500
1000
2000
3000
4000

RIGHT
15
15
10
not 
tested
50

LEFT
25
10
20
not 
tested
55


The examiner indicated that the veteran's history was 
unremarkable since his March 1980 examination.  

A VA audiology note dated in October 1997 shows that 
audiometric results revealed a mild to severe sensorineural 
hearing loss bilaterally.  The examiner recommended that the 
veteran be fitted with binaural hearing aids.

On VA examination in July 2000, the examiner indicated that 
there was evidence of hearing loss that appeared to be high 
frequency in a sloping manner most consistent with aging and 
that there was no specific pattern consistent with noise 
exposure. The examiner also added that the high-frequency 
sensorineural hearing loss was not specifically related to 
any repeated ear infection.

A VA audiometry performed in October 2001 revealed the 
following puretone thresholds:




HERTZ




500
1000
2000
3000
4000

RIGHT
20
25
35
50
70

LEFT
30
45
50
70
70


Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 78 percent in the left ear.  The 
examiner noted that the veteran was a good candidate for 
behind the ear instruments.

A report of the January 2003 VA examination reflects that the 
examiner noted that the tuning fork tests indicate that the 
middle ear function was normal without significant hearing 
loss secondary to previous infections.

The report of a February 2004 VA examination indicates that 
the veteran's claims folder was not available for review.  
The veteran reported in-service scarlet fever, otitis media 
requiring bilateral myringotomies, and exposure to gunfire.  
He stated that his left ear hearing had decreased relative to 
his right ear hearing following his hospitalization for the 
myringotomies and that the left ear had been getting 
progressively worse.  The veteran did not undergo an 
audiological examination during that VA examination, and his 
claims file and hearing tests were not available for review 
and comment.  Following a physical examination, the 
impression of the examiner was that based on the history of 
scarlet fever with bilateral otitis media and the exposure to 
naval gunfire, it was more likely than not that his hearing 
problems and chronic otitis media had their onset while on 
active duty.

In an April 2004 addendum to the report of the February 2004 
VA examination, the examiner noted that clinically, the 
veteran dated his hearing loss from the time during active 
service when he had scarlet fever with otitis media.  The 
examiner indicated that the recent hearing tests, which were 
not available at the time of the examination, were consistent 
with aging of the inner ear.  He added that at the time of 
the examination, he was relying solely on the history 
obtained by the veteran in rendering an opinion that the 
hearing loss began in active service.

Upon careful review of the record, the Board has determined 
that service connection for bilateral hearing loss disability 
is not warranted.  In this regard the Board notes that 
service medical records do not document any diagnosis, 
complaint or abnormal finding pertaining to the veteran's 
hearing acuity.  The first medical evidence of a loss of 
hearing acuity dates to March 1980.  The finding of moderate 
loss of acuity is more than 20 years after the veteran's 
discharge from active service.  

Although February 2004 VA examiner concluded that the 
veteran's bilateral hearing had its onset during his military 
service, that same examiner stated in April 2004 that the 
veteran's loss of hearing acuity was consistent with aging of 
the inner ear, and that at the time of the examination, he 
was relying solely on the history provided by the veteran in 
rendering his opinion that the hearing loss began during the 
veteran's active service.  The Board additionally notes that 
a July 2000 VA examiner indicated that there was no specific 
pattern consistent with noise exposure and that the veteran's 
hearing loss was not specifically related to any repeated ear 
infection.

The preponderance of evidence is against the veteran's claim 
of entitlement to service connection for a chronic cough.  
Accordingly, as there is no evidence of a nexus between the 
veteran's current hearing loss and his military service, the 
claim of entitlement to service connection for bilateral 
hearing loss disability must be denied.  38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).



Increased Rating for Otitis Media

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2005) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected otitis media.  

Disability ratings are determined by applying the criteria 
set forth in the VA schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2005).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.10 (2005).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

Service connection for bilateral otitis media, with a 
noncompensable evaluation, has been in effect since June 
1979.  The veteran submitted the instant claim for increase 
in May 2000.  

On VA examination in July 2000, the examiner noted that the 
veteran had suffered from scarlet fever in 1944 and had 
undergone myringotomy to drain fluid in his ears.  The 
veteran reported that he had suffered from intermittent ear 
infections since that time.  He indicated that his ears felt 
full and congested, and that if he took antibiotics for other 
reasons, his ears tended to feel better.  He reported a 
history of nasal congestion, postnasal drip, and sore throat 
in the morning, and stated that he had a runny nose that was 
usually worse when he ate.  He indicated that he had ear 
aches beginning in the 1980s and complained of intermittent 
plugging of his ears.  Physical examination revealed normal 
ears.  There were no lesions on the pinna, and the external 
auditory canals were without stenosis, significant cerumen, 
or lesions.  Tympanic membranes were intact without 
myringosclerosis or retraction.  There was no erythema and no 
middle ear effusion.  The ossicles were without obvious 
abnormality.  The examiner noted that although the veteran 
reported persistent ear discomfort, such did not appear to be 
related to any active ear disease.  He opined that there was 
no particular trauma from the in-service myringotomies.  He 
indicated that the veteran had nasal congestion and chronic 
sinus disease which was most likely causing referred 
discomfort in his ears.  He pointed out that physical 
examination revealed no evidence of any auricular deformity, 
and that the ear canal was healthy.  He indicated that there 
were no signs of any discharge or cholesteatoma.   He also 
indicated that there were no infections of the middle or 
inner ear.  He concluded that the veteran had referred 
otalgia from underlying sinus disease and nasal disease.

In December 2000 the veteran indicated that he was concerned 
with his left ear, which had some discharge.  The veteran 
thought that it might be wax, and reported that he had been 
trying to clean it out.  The provider noted that there was a 
nonspecific irritation on the pinna of the left ear and that 
the veteran should avoid irritating the area.

In February 2001 the veteran complained of left ear pain for 
four days, since removing a large piece of ear wax.  Some 
pustular drainage was noted.

On VA examination in February 2004, the veteran's tympanic 
membranes were thickened and dull, and there was chronic 
adhesive bilateral otitis media, worse in the left ear.  The 
canals were somewhat irritated from hearing aid molds.

An April 2004 VA treatment record reflects the veteran's 
complaints of left ear pain.  There was no drainage and no 
fever or chills.  The veteran indicated that he experienced 
some improvement with pain medication.  The assessment was 
recurrent otitis media.  The veteran was given antibiotics.  
In May 2004 the veteran's left ear had some signs of external 
otitis with some itching.  The right ear seemed OK.

The veteran's bilateral otitis media is currently evaluated 
as noncompensably disabling pursuant to 38 C.F.R. § 4.87, 
Diagnostic Code 6200, which provides for a 10 percent rating 
during the suppurative process, or during suppuration or with 
aural polyps.

The Board concludes that a compensable evaluation is not 
warranted pursuant to the diagnostic criteria for chronic 
suppurative otitis media.  The July 2000 examiner indicated 
that there was no particular trauma from the veteran's in-
service myringotomies, and also noted that there was no 
evidence of any auricular deformity, discharge, or 
cholesteatoma.  He concluded that the veteran's otalgia was 
caused by underlying sinus or nasal disease.  The evidence of 
record does not demonstrate drainage or chills associated 
with otitis media.  Since no suppurative process, suppuration 
or aural polyps are shown, a compensable rating is not 
warranted under Diagnostic Code 6200.

The Board has also considered the applicability of  
Diagnostic Code 6207.  Diagnostic Code 6207 provides for a 10 
percent rating for deformity of one auricle, with loss of 
one-third or more of the substance.  The evidence does not 
show that the veteran has any deformity associated with his 
otitis media.  Therefore, the criteria for a 10 percent 
rating under Diagnostic Code 6207 are not met.

If otitis externa is present, with swelling, dry and scaly or 
serous discharge, and itching, requiring frequent and 
prolonged treatment, a 10 percent rating is warranted.  38 
C.F.R. § 4.87, Diagnostic Code 6210.  However, there is no 
evidence of serous discharge related to the veteran's otitis.  
Moreover, although external otitis was noted in May 2004, it 
was not reported to involve drainage or fever.  Therefore, 
the Board concludes that a compensable evaluation is likewise 
not available pursuant to this diagnostic code.







ORDER

Entitlement to service connection for a chronic back 
disability denied.

Entitlement to service connection for arthritis of the lumbar 
and cervical spine is denied.

Entitlement to service connection for arthritis of the 
shoulders is denied.

Entitlement to service connection for bilateral hearing loss 
disability is denied.

A compensable evaluation for bilateral otitis media, 
postoperative myringotomies, is denied.




	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


